Citation Nr: 1731728	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-13 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for left shoulder osteoarthritis.

2. Entitlement to a rating in excess of 30 percent for bronchial asthma.

3. Entitlement to service connection for left forearm scars, claimed as left hand scars.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) from July 2008 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon a preliminary review of the record, the Board has determined that further development is necessary prior to adjudication by the Board.

The Veteran suffers from cognitive impairments and memory loss as a result of multiple strokes.  He is currently a receiving long-term inpatient care at the Houston VA Medical Center (VAMC).

Increased Rating for Left Shoulder Osteoarthritis

In a July 2008 rating decision, the RO granted service connection for left shoulder osteoarthritis.  The Veteran indicated that the severity of his service-connected osteoarthritis has worsened.  In December 2014, an examination was obtained to determine the severity of his condition.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a medical examination, it must ensure that the examination and opinions therein are adequate).

The December 2014 VA examination did not provide separate findings for passive verses active motion, in both weight-bearing and nonweight-bearing tests.  Accordingly, on remand, a new examination should be obtained in order to comply with Correia v. McDonald, 28 Vet. App. 158 (2016).

Increased Rating for Bronchial Asthma

Remand is also necessary to obtain a new examination related to the Veteran's service-connected bronchial asthma.  An examiner attempted to complete a VA examination in December 2014 related to the Veteran's service-connected bronchial asthma.  However, the VA examiner's report indicated that the Veteran was so debilitated from his strokes that he was unable to complete the pulmonary function tests required for the examination.

On remand, the RO should schedule the Veteran for a new VA examination related to the Veteran's service-connected bronchial asthma.  If the Veteran is still physically unable to perform the pulmonary function tests during the examination, the VA examiner should be asked to review the entire claims file to determine whether the Veteran's bronchial asthma has increased in severity, and to what degree it has increased.  

Service Connection for Left Forearm Scars

In November 2008, the RO issued a rating decision denying service connection for scars on the Veteran's left forearm.  

The Veteran underwent a VA examination in November 2008 related to his left forearm scars to determine whether service connection for the scars can be granted.  However, the examiner did not opine whether it is at least as likely as not that the Veteran's left forearm scars were incurred in or caused by an in-service event, injury, or disease.

The Veteran should undergo a new examination to determine whether the Veteran's forearm scars are related to his service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should schedule the Veteran for an examination to determine the current level of severity and manifestations of his service-connected left shoulder osteoarthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, with respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and non-weight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).

Finally, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left shoulder due to pain and/or other symptoms during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. The RO should schedule the Veteran for an examination to determine the current level of severity and manifestations of his service-connected bronchial asthma.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

If the Veteran is physically unable to perform the tests required for the examination, then the examiner should be asked to provide an opinion as to the degree to which the Veteran's service-connected bronchial asthma causes functional impairment.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. The RO should schedule the Veteran for an examination to determine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's forearm scars are related to, or were aggravated by, an in-service event, injury, or disease.

The claims file should be reviewed in conjunction with these requests and the reports thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.
		
4. Thereafter, adjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

